  01-52173-KMS Dkt 8051 Filed 02/05/19 Entered 02/05/19 15:30:07 Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

In re:                                                        §       Chapter 11
                                                              §
FRIEDE GOLDMAN HALTER, INC., et al.                           §       CASE NO. 01-52173-KMS
                                                              §
                       Debtors.                               §       (Jointly Administered)



                                  NOTICE OF APPEARANCE


         COMES NOW George W. Healy, IV of GEORGE W. HEALY, IV & ASSOCIATES,

and enters his appearance as local counsel of record on behalf of Forrest Lewis, Jr., and asks the

Clerk to note this on her records and, in addition, that copies of all pleadings entered in this cause

be sent to him.

         THIS the 5th day of February, 2019.


                                               Respectfully submitted,

                                               /s/ George W. Healy, IV
                                               George W. Healy, IV, MSB No. 2154
                                               Local Counsel for Forrest Lewis

OF COUNSEL:
George W. Healy, IV & Associates
1323 28th Ave., Suite A
Gulfport, MS 39501
Tel: 228-575-4005
Email: gwhealyiv@aol.com
  01-52173-KMS Dkt 8051 Filed 02/05/19 Entered 02/05/19 15:30:07 Page 2 of 2




                                CERTIFICATE OF SERVICE
       Service of a true and correct copy of the above and foregoing provided via Notice of

Electronic Filing (NEF) through ECF on all parties receiving such notices.

John G. Corlew
Walter B. Loeffler, Jr.
Hugh Ray
Douglas G. Walter
Attorneys for the Debtors

William H. Leech, MSB # 1175
Sarah Beth Wilson, MSB # 103650
Christopher H. Meredith, MSB # 103656
Shauncey G. Hunter, MSB # 105189
COPELAND, COOK, TAYLOR & BUSH, P.A.
Counsel to Trinity Industries, Inc.


United States Trustee
Office of the US Trustee

       THIS the 5th day of February, 2019.



                                             /s/ George W. Healy, IV




                                                2
